Mercure, J.P. (dissenting).
As the evidence of the uncharged July 2005 drug .sale is not Rosario material and, regardless, could not have created a reasonable possibility of a different result at trial, we respectfully dissent.
Evidence constituting Rosario material is “[a]ny written or recorded statement . . . made by a person whom the prosecutor intends to call as a witness at trial, and which relates to the subject matter of the witness’s testimony” (CPL 240.45 [1] [a] [emphasis added]; see People v Rosario, 9 NY2d 286, 289 [1961], cert denied 368 US 866 [1961]; People v Feerick, 241 AD2d 126, 136 [1998], affd 93 NY2d 433 [1999]). There is no dispute that the July 2005 sale was not mentioned at all during trial, and was only indirectly referenced by one witness, an undercover officer who stated that she knew defendant from an unspecified “prior situation.”* Accordingly, by definition, the evidence relating to the July 2005 sale is not Rosario material.
Notwithstanding the plain language of CPL 240.45 and the *1051case law requiring a connection between the prior statements of a prosecution witness and his or her direct testimony, the majority nevertheless claims that evidence related to the July 2005 sale could somehow constitute Rosario material. The cases relied upon by the majority in support of this proposition are hardly supportive of this claim. For example, the majority points to a case where the undisclosed prior statements included recordings of visits to a defendant’s office that did not form the basis of any criminal charge against the defendant and were apparently not referenced in any witness’s testimony (People v Baghai-Kermani, 84 NY2d 525, 529 [1994]). Any similarity between that case and the present one is superficial, however, as the undisclosed recordings in Baghai-Kermani contained references to a visit that was a subject of testimony and further contradicted a witness’s testimony as to how many times he had visited the defendant (id. at 529-530, 530 n 1). Likewise, the other cases cited by the majority deal with situations where the undisclosed evidence related to a witness’s testimony in some way (People v Brome, 278 AD2d 745, 747-748 [2000] [evidence showing erasure of surveillance recordings related to witnesses’ testimony regarding that surveillance]; People v Palma, 224 AD2d 363, 364-365 [1996], lv denied 88 NY2d 883 [1996] [prior statements of witness summarizing crimes and investigation thereof related to testimony regarding investigation]). In contrast, no prosecution witness here testified about the July 2005 sale, and there is no connection between that sale and such testimony. As a result, any evidence relating to the July 2005 sale is not Rosario material (see People v Hunter, 16 AD3d 187, 188 [2005], lv denied 4 NY3d 887 [2005]; People v Ross, 147 AD2d 954, 954-955 [1989], lv denied 73 NY2d 1021 [1989]).
Another critical factor overlooked by the majority is that the cases they rely upon were handed down prior to the enactment of CPL 240.75, which jettisoned the rule requiring per se reversal for a Rosario violation in favor of one where reversal is necessary only if “there is a reasonable possibility that the nondisclosure materially contributed to the result of the trial or other proceeding” (CPL 240.75; see People v Sorbello, 285 AD2d 88, 90-93 [2001], lv denied 97 NY2d 658 [2001]; People v Felix-Torres, 281 AD2d 649, 650-651 [2001]). Defendant, not the People, bore the burden of showing that the violation created such a reasonable possibility (see People v Sorbello, 285 AD2d at 93; People v Felix-Torres, 281 AD2d at 651).
Defendant offered no credible suggestion as to how the absent evidence of the prior sale could have created such a “reasonable possibility.” We have far more than a naked assurance that evi*1052dence of the prior sale would not assist defendant; indeed, the July 2005 sale is well documented in the record by numerous documents obtained by defendant, including a police report and sworn statement of an investigator who testified at trial. Those documents reveal that evidence of the earlier sale would damage defendant’s agency defense, the sole purpose for which the evidence was sought. In fact, the very existence of the prior sale would undermine that defense (see People v Lam Lek Chong, 45 NY2d 64, 75 [1978], cert denied 439 US 935 [1978]; People v Rodriguez, 193 AD2d 705, 706 [1993], lv denied 82 NY2d 12b [1993]; People v Rubens, 190 AD2d 969, 969 [1993]). Nor would an agency defense be furthered by revelations that defendant gave drugs to an investigator during the prior sale with the expectation of payment, told her when he would have drugs in the future and made arrangements with her for future transactions (see People v Roche, 45 NY2d 78, 85 [1978], cert denied 439 US 958 [1978]; People v Lam Lek Chong, 45 NY2d at 75; People v Jackson, 11 AD3d 928, 929 [2004], lv denied 3 NY3d 757 [2004]). Moreover, defendant admittedly made the sales in the hope of obtaining employment, a personal benefit arising from the sales that would serve to defeat an agency defense (see People v Brown, 52 AD3d 204, 205-206 [2008], lv denied 11 NY3d 786 [2008]).
For all the bluster regarding the undisclosed documents, neither the majority nor defendant—who, as a participant in the July 2005 sale, is in a good position to state what transpired during it that would have aided him at trial—provide anything beyond speculation as to how evidence of the prior sale could have assisted defendant’s agency defense. Indeed, the majority confesses skepticism as to whether defendant would have been aided by revelations at trial regarding uncharged drug sales. Nevertheless, the majority remits this matter to County Court for proceedings which are, in our view, unnecessary. As County Court is not obliged to assist defendant in “an unrestrained ‘tour of investigation seeking generally useful information’ ” that lies outside the bounds of the Rosario rule, we would reject defendant’s Rosario argument and address his remaining claims of error (People v Poole, 48 NY2d 144, 148 [1979], quoting People v Rosario, 9 NY2d at 290).
Spain, J., concurs. Ordered that the decision is withheld, and matter remitted to the County Court of Tompkins County for further proceedings not inconsistent with this Court’s decision.

 We note that the People only sought to introduce evidence of the prior drug sale if defendant presented an agency defense and elected to testify, and such evidence would generally be improper on their direct case (see People v Ross, 147 AD2d 954, 954 [1989], Iv denied 73 NY2d 1021 [1989]).